Order entered September 17, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01424-CR

                              SAWEAT JINTANONT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-45928-I

                                           ORDER
       The Court REINSTATES the appeal.

       On July 28, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the trial court’s finding that: (1) appellant filed his notice

of appeal with this Court on October 17, 2014; (2) the copy of the notice filed with this Court

was not file-stamped by the District Clerk until April 10, 2014; (3) the trial court did not know

the case was on appeal; and (4) the trial court has now appointed George Conkey to represent

appellant on appeal.

       We DIRECT the Clerk to list George Conkey as appellant’s attorney of record.

       We note the trial court expressed concern regarding jurisdiction over the appeal due to

the late receipt of the notice of appeal by the Dallas County District Clerk. Texas Rule of
Appellate Procedure 25.2(c)(1) provides that if a notice of appeal is filed with the clerk of the

court of appeals, that clerk shall immediately record on the notice the date it was received and

send the notice to the trial court clerk. In Taylor v. State, 424 S.W.3d 39, the court of criminal

appeals concluded the appellate court had jurisdiction over the appeal when the notice of appeal

was filed by the clerk of the appellate court and forwarded to the clerk of the trial court and filed

there within ten days of its due date. Id. at 41. At issue in Taylor was the application of the

mailbox rule, not the impact of a delay in forwarding a notice of appeal from the appellate court

to the trial court clerk. See id. 41–47.

        In this case, the Court has no explanation for the six-month delay in the receipt of the

notice of appeal by this Court and the file-stamped date showing receipt by the Dallas County

District Clerk. We decline to attribute that delay to appellant given that his notice of appeal was

filed in this Court within seven days of his sentencing. See TEX. R. APP. P. 25.2(c)(1), 26.2(a)(1).

Accordingly, we conclude we have jurisdiction over the appeal.

        The clerk’s and reporter’s records have been filed. Accordingly, we ORDER appellant to

file his brief within FORTY-FIVE DAYS of the date of this order.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE